Citation Nr: 1433990	
Decision Date: 07/30/14    Archive Date: 08/04/14

DOCKET NO.  11-26 400A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah



THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Susan Krunic, Associate Counsel



INTRODUCTION

The Veteran had active duty service in the United States Marine Corps from December 1975 to January 1976.  

This comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

A review of the Virtual VA paperless claims processing system reveals a May 2014 brief from the Veteran's representative and other documents that are duplicative of the records already contained in the paper claims file.  A review of the Veterans Benefits Management System (VBMS) does not reveal any additional documents pertinent to the present appeal.

The Veteran requested a videoconference hearing before the Board in his October 2011 Substantive Appeal.  However, he failed to report for the hearing scheduled in May 2012.  He has not requested that the hearing be rescheduled, nor has he provided good cause.  Therefore, the videoconference hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(d) (2013).

The underlying merits of the service connection claim for an acquired psychiatric are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  In a May 2003 rating decision, the RO denied service connection for a psychiatric disorder.  The Veteran was notified of the May 2003 rating decision and of his appellate rights, but he did not appeal that determination.  There was also no evidence received within one year of that determination. 

2.  The evidence received since the May 2003 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim for service connection for an acquired psychiatric disorder.  


CONCLUSIONS OF LAW

1.  The May 2003 rating decision, which denied service connection for an acquired psychiatric disorder, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156, 3.160(d), 20.200, 20.201, 20.302, 20.1103 (2013).

2.  The evidence received subsequent to the May 2003 rating decision is new and material, and the issue of service connection for an acquired psychiatric disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  Given the favorable disposition of the application to reopen the claim for service connection for an acquired psychiatric disorder, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal have been accomplished.  There is no prejudice to the Veteran.

In a previous May 2003 rating decision, the RO denied service connection for manic depression and bipolar disorder.  In that decision, the RO noted that the Veteran attempted suicide 18 days after entering active duty.  No psychiatric diagnosis was provided at that time, but he was unsuitable for further military service.  The RO determined that the Veteran's manic depression and bipolar disorder existed prior to service and found that there was no evidence that the condition permanently worsened as a result of his military service.  At that time, the record did not contain any diagnosis of a psychiatric disorder.

The Veteran was notified of the May 2003 rating decision and of his appellate rights, but he did not submit a notice of disagreement.  He also did not submit any additional evidence relevant to that claim within one year of the decision.  Therefore, the May 2003 rating decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(b), 3.160(d), 20.200, 20.201, 20.302, 20.1103 (2013).  

In April 2010, the Veteran requested that his claim of service connection for an acquired psychiatric disorder be reopened.  In the August 2010 rating decision on appeal, the RO did not reopen the claim, finding that new and material evidence had not been submitted to establish that the Veteran's pre-existing psychiatric disability was permanently aggravated by service.  Regardless of the RO's actions, the Board has jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Accordingly, the Board must initially determine whether there is new and material evidence to reopen the acquired psychiatric disorder claim before proceeding to adjudicate the underlying merits of the claim.  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).  

In Shade v. Shinseki, 24 Vet. App. 110, 118-19 (2010), the Court held that new evidence would raise a reasonable possibility of substantiating the claim if when considered with the old evidence it would at least trigger the Secretary's duty to assist by providing a medical opinion.  There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim, for purposes of reopening the claim.  Id. at 117.

Here, the Board finds that new and material evidence has been received since the final May 2003 rating decision.  Specifically, VA treatment records dated from 2006 to 2011 indicate the Veteran is currently diagnosed with a depressive disorder, mood disorder, and bipolar disorder.  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  As previously noted, there was no diagnosis of record at the time of the prior denial.  Thus, the Board finds that the additional medical evidence of record constitutes new and material evidence to reopen the acquired psychiatric disorder claim.  In short, this medical evidence relates to an unestablished fact necessary to substantiate his acquired psychiatric disorder claim and raises a reasonable possibility of substantiating his claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Therefore, the claim for service connection for an acquired psychiatric disorder is reopened based on a finding of new and material evidence.  However, as will be explained below, the Board finds that further development is necessary before the merits of the Veteran's claim for service connection for a psychiatric disorder can be addressed.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for an acquired psychiatric disorder is reopened, and to this extent only, the appeal is granted.


REMAND

The Board finds that a remand is necessary for further development.

First, the AOJ has not secured the Veteran's complete service personnel records. Such records may be relevant to the current claim, particularly in light of the fact that the Veteran appears to have been discharged from service due to unsuitability.

Second, on several occasions during the course of treatment at a VA Medical Center (VAMC), the Veteran has indicated that he applied for disability benefits from the Social Security Administration (SSA). See December 2010 VAMC Salt Lake City, Utah, treatment records.  Although disability determinations by SSA are not controlling on VA, they may be pertinent to the adjudication of a claim for VA benefits, and VA has a duty to assist the Veteran in gathering these records.  Voerth v. West, 13 Vet. App. 117, 121 (1999); Hayes v. Brown, 9 Vet. App. 67, 74 (1996).  Therefore, the AOJ should attempt to obtain such records.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  

Third, the claims file does not contain any VA treatment records dated since April 2011 from the VAMC in Salt Lake City, Utah.  These records, if they still exist, may be relevant to his acquired psychiatric disorder claim.  VA's duty to assist includes obtaining records of relevant VA medical treatment.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with constructive, if not actual, knowledge of evidence generated by VA).  Therefore, on remand, the AOJ should attempt to secure any outstanding VA treatment records dated since April 2011.

Likewise, the Veteran has alleged the existence of earlier, additional VA treatment records and private treatment records not present in the claims folder.  Specifically, a January 25, 2010, discharge summary from the VAMC in Salt Lake City, Utah, indicates that the Veteran reported being prescribed Lithium around the age of 22.  In addition, he reported being hospitalized at Highland Ridge Hospital and at a hospital in Provo, Utah, many years ago, but he did not specify the location and timeframe.  He has also alleged that he was treated for a suicide attempt in 1981 or 1982 and had a psychiatric hospitalization in March 2003.  See VAMC Spokane, Washington, treatment records dated from October 2006.  VA is required to make reasonable efforts to obtain all "relevant" records, including private treatment records, which the Veteran adequately identifies and authorizes VA to obtain.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).  However, a claimant is required to cooperate fully with VA's efforts and provide adequate information to authorize the release of existing records in an acceptable form.  38 C.F.R. § 3.159(c)(1).  Therefore, the AOJ shoulder contact the Veteran and ask that he complete and return the necessary authorization (VA Form 21-4142) for VA to obtain any private medical records.  

Fourth, a VA examination and VA medical opinion are necessary to address incurrence or aggravation of an acquired psychiatric disorder.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159I(4).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the National Personnel Records Center (NPRC), the Records Management Center (RMC), or any other appropriate location and request the Veteran's complete service personnel records for his period of active military service with the United States Marine Corps from December 1975 to January 1976.  

If the Veteran's service personnel records are unavailable, the claims file should be properly documented.  

2.  The AOJ should obtain a copy of any decision to grant or deny SSA benefits to the Veteran and the records upon which that decision was based and associate them with the claims file. 

If the search for such records has negative results, the claims file should be properly documented as to the unavailability of those records.

3.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a psychiatric disorder.  After acquiring this information and obtaining any necessary authorization, obtain and associate these records with the claims file.  

A specific request should be made for records documenting the Veteran's prescription of Lithium around the age of 22; his hospitalization at Highland Ridge Hospital; his treatment at a hospital in Provo, Utah; his treatment for a suicide attempt in 1981 or 1982; and a psychiatric hospitalization in March 2003.  

The AOJ should also secure any outstanding, relevant VA medical records, including records from the VAMC in Spokane, Washington, dated prior to October 2006, and from the VAMC in Salt Lake City, Utah, dated from April 2011 to the present.

4.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any current psychiatric disorder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current psychiatric disorders.  For each diagnosis identified, he or she should answer the following questions:

(A) Is it clear and unmistakable (or undebatable) that the disorder existed prior to the Veteran entering military service in December 1975?  

(B) If the disorder did preexist his military service, was there an increase in the severity of the disorder during service?  If there was an increase, was it due to the natural progression of the disorder or did it represent a chronic worsening of the underlying pathology?

(C) Is it at least as likely as not that any current psychiatric disorder manifested in service or is otherwise causally or etiologically related to the Veteran's military service?  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for the VA medical opinion is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.




In rendering the above opinions, the examiner should consider the following:  

5.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  

6.  When the development requested is completed, the claim for service connection for an acquired psychiatric disorder should readjudicated.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


